BPV FAMILY OF FUNDS P.O. Box 3107 Denver, CO 80201 February 4, 2014 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: BPV Family of Funds (“Trust”) (File Nos. 333-175770 and 811-22588), on behalf of the BPV Low Volatility Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus and Statement of Additional Information for the Fund do not differ from those contained in Post-Effective Amendment No. 9 to the Trust’s Registration Statement on Form N-1A, which was filed electronically on January 13, 2014. If you have any questions concerning the foregoing, please call the undersigned at 404-231-9616. Sincerely, BPV Family of Funds /s/ Reed Keller Reed Keller President cc: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
